Citation Nr: 1002016	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  05-26 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota



THE ISSUE

Entitlement to an increased evaluation for lumbosacral disc 
disease with osteoarthritis and left leg pain, currently 
assigned a 40 percent disability evaluation.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 



INTRODUCTION

The Veteran served on active duty from June 1955 to August 
1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in February 
2008 and February 2009.  That development was completed, and 
the case has since been returned to the Board for appellate 
review.

The Board also notes that the Veteran has contended that he 
is unable to work due to his service-connected lumbosacral 
disc disease with osteoarthritis and left leg pain.  However, 
as previously discussed in the February 2009 remand, that 
matter is not currently before the Board because it has not 
been prepared for appellate review.  Accordingly, the issue 
of entitlement to a total evaluation based upon individual 
unemployability due to service-connected disability (TDIU) is 
referred to the RO for appropriate action.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's lumbosacral disc disease with 
osteoarthritis and left leg pain is not productive of 
unfavorable ankylosis of the entire thoracolumbar spine or of 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
lumbosacral disc disease with osteoarthritis and left leg 
pain have not been met. 38 U.S.C.A. §§ 1155, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Codes 5010-5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008). The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(1).

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life. Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, the Board does acknowledge that the RO did not 
provide the Veteran with adequate notice prior to the initial 
rating decision in June 2004.  Nevertheless, the RO did send 
the Veteran letters in March 2004, May 2008, and June 2008, 
which did meet the notification requirements collectively.  
The Board finds that any defect with respect to the timing of 
the notice requirement was harmless error.

In this regard, the Board notes that, while adequate notice 
provided to the Veteran was not given prior to the first 
agency of original jurisdiction (AOJ) adjudication of the 
case, notice was provided by the AOJ prior to the transfer 
and certification of the Veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the Veteran's claim for an increased 
evaluation was readjudicated in a supplemental statement of 
the case (SSOC). Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, and he has taken 
full advantage of these opportunities, submitting evidence 
and argument in support of his claim.  Viewed in such 
context, the furnishing of notice after the decision that led 
to this appeal did not compromise the essential fairness of 
the adjudication. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. 
Cir. 2004).  The Veteran has had a "meaningful opportunity 
to participate effectively," Dingess/Hartman, and the Board 
finds that the present adjudication of the appeal will not 
result in any prejudice to the Veteran.  Therefore, with 
respect to the timing requirement for the notice, the Board 
concludes that to decide this appeal would not be prejudicial 
to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The May 2008 and June 2008 
letters notified the Veteran that, to substantiate a claim 
for increased compensation, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub 
nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  The notice also provided examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  Specifically, he 
was informed in the letter of types of evidence that might 
show such a worsening, including statements from a doctor 
containing the physical and clinical findings; results of 
laboratory tests or x-rays; the dates of examinations and 
tests; and statements from other individuals who were able to 
describe from their knowledge and personal observations in 
what manner the disability had become worse.  

The May 2008 and June 2008 letters also informed the Veteran 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the March 2004, May 2008, and 
June 2008 letters indicated that reasonable efforts would be 
made to help him obtain evidence necessary to support his 
claim, including that VA would request any pertinent records 
held by Federal agencies, such as military records, and VA 
medical records.  The Veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
March 2004, May 2008, and June 2008 letters notified the 
Veteran that he must provide enough information about his 
records so that they could be requested from the agency or 
person that has them.  The June 2008 letter also requested 
that he complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the March 2004, May 2008, and June 2008 
letters stated that it was his responsibility to ensure that 
VA receives all requested records that are not in the 
possession of a Federal department or agency.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the Veteran's claim.  His 
records from the Social Security Administration (SSA) were 
also obtained and associated with the claims file.  

In addition, the Veteran was afforded VA examinations in May 
2004, August 2008, and April 2009 in connection with his 
claim for an increased evaluation.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the August 2008 and April 2009VA 
examinations obtained in this case are adequate, as they are 
predicated on a review of the claims file and all pertinent 
evidence of record as well as on a physical examination, and 
fully address the rating criteria that are relevant to rating 
the disabilities in this case.

There is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected disability since he was last examined. 38 C.F.R. § 
3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted. VAOPGCPREC 
11-95. 

Thus, there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met. 38 C.F.R. § 3.159(c)(4).  

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to the Veteran's claim.  The Board 
concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and 
did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the Veteran in this case.  
Hence, there is no error or issue that precludes the Board 
from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, where a veteran appeals the initial rating 
assigned for a disability at the time that service connection 
for that disability is granted, evidence contemporaneous with 
the claim and with the initial rating decision granting 
service connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

The Veteran filed his claim for an increased evaluation in 
November 2003.  He is currently assigned a 40 percent 
disability evaluation for his lumbosacral disc disease with 
osteoarthritis and left leg pain pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5010-5243.  

Diagnostic Code 5010 states that traumatic arthritis is to be 
rated as degenerative arthritis under Diagnostic Code 5003, 
which in turn, states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected 
which in this case would be the General Rating Formula for 
Diseases and Injuries of the Spine.  When there is arthritis 
with at least some limitation of motion, but to a degree 
which would be noncompensable under a limitation-of- motion 
code, a 10 percent rating will be assigned for each affected 
major joint or group of minor joints.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion. In 
the absence of limitation of motion, a 10 percent evaluation 
is warranted if there is X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups and there are occasional incapacitating 
exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 40 
percent evaluation is contemplated when there is unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability evaluation is warranted when there is unfavorable 
ankylosis of the entire thoracolumbar spine.

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code. See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2009).

Further, for VA compensation purposes, normal forward flexion 
of the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion are zero 
to 45 degrees, and left and right lateral rotation are zero 
to 80 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is 0 to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
normal combined range of motion range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 230 degrees.  The normal ranges of motions for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2009). See also 38 C.F.R. § 4.71a, Plate V (2009).

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2009).

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 40 percent disability 
evaluation is contemplated for incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months.  A 60 percent rating is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. See 38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note (1).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that an 
increased evaluation is not warranted for the Veteran's 
lumbosacral disc disease with osteoarthritis and left leg 
pain.  The medical evidence of record does not show that the 
Veteran has unfavorable ankylosis of the entire thoracolumbar 
spine.  In this regard, there is no medical evidence 
diagnosing the Veteran with ankylosis of the spine, and there 
are none of the previously mentioned symptoms indicative of 
unfavorable ankylosis.  In fact, the May 2004 VA examination 
found the Veteran to have right rotation to 25 degrees, left 
rotation to 41 degrees, right tilt to 14 degrees, left tilt 
to 16 degrees, flexion to 68 degrees, and extension to 10 
degrees.  Private medical records dated in July 2005 also 
revealed that he had 10 degrees of flexion, extension, and 
lateral bending, and 20 degrees of rotation. VA medical 
records dated in October 2005 further indicated that he had 
flexion to 80 degrees, extension to 5 degrees, and lateral 
bending to 15 degrees.  In addition, the August 2008 VA 
examination found the Veteran to have 60 degrees of flexion, 
10 degrees of extension and lateral flexion, and 15 degrees 
of rotation.  The April 2009 VA examiner also stated that the 
Veteran had flexion to 60 degrees, extension to 5 degrees, 
lateral flexion to 15 degrees, left lateral rotation to 10 
degrees, and right lateral rotation to 5 degrees.  

The Board notes that ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening 
or fixation of a joint as the result of a disease process, 
with fibrous or bony union across the joint," citing 
Stedman's Medical Dictionary 87 (25th ed. 1990)). Based on 
the foregoing range of motion findings, it is apparent that 
the Veteran's spine is not fixated or immobile.

In addition, the medical evidence of record does not show the 
Veteran to have incapacitating episodes with a total duration 
of at least six weeks during the past 12 months.  As 
previously noted, an incapacitating episode is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  In this case, there is no evidence 
showing that the Veteran had been prescribed bedrest as 
required by the regulation.  In fact, the April 2009 VA 
examiner observed that the Veteran reported having only two 
flare-ups of back pain during the previous year.  In 
particular, he indicated that the first episode was in June 
2008 and did not require bedrest.  The second episode 
occurred two weeks later, but there was no indication as to 
whether he required bedrest.  Nevertheless, the evidence does 
not establish that he had at least six weeks of 
incapacitating episodes during a 12 month time period.  

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the 
objective medical evidence does not demonstrate that the 
Veteran suffers from a separate neurological disability 
distinct from his service-connected back disability.  The 
Board does observe that private physician submitted a letter 
in November 2003 indicating that the Veteran's leg pain is 
related to his low back pain.  The May 2004 VA examination 
also revealed an absent right ankle joint reflex and a trace 
left ankle joint reflex, and private medical records dated in 
October 2004 indicated that he described having claudication 
around a quarter mile and that the sensation in his lower 
extremities become completely numb. The August 2008 VA 
examiner further indicated that the Veteran reported having 
periodic radiation of pain down his legs and noted that his 
Achilles reflexes were absent and that straight leg rasing 
was positive.  The April 2009 VA examiner also noted that 
straight leg raising was positive at 40 degrees.  
Nevertheless, the Veteran is separately service-connected for 
sciatica of the right lower extremity, and his left leg pain 
is already contemplated in his current evaluation.  Indeed, 
he is specifically service-connected for lumbosacral disc 
disease with osteoarthritis and left leg pain.  Separate 
disability ratings may only be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

In addition, VA medical records noted that the Veteran did 
not have any bowel or bladder complaints, and there was no 
weakness in any extremity.  The May 2004 VA examination found 
that his strength was symmetric with him being able to walk 
on his toes and heels.  Similarly, private medical records 
dated in July 2005 noted that the Veteran's sensation to 
light touch and pinprick was intact in the upper and lower 
extremities and that his motor strength was 5/5 in all groups 
with only the exception of his right gastroc soleus complex, 
which was 4/5.  His reflexes were +2 and bilaterally 
symmetrical in July 2005, and his muscle tone was normal.  VA 
medical records dated in September 2005 also noted that the 
Veteran's knee and ankle reflexes were 2+ and that his power 
was 5/5.  In addition, the August 2008 VA examiner stated 
that the Veteran's patellar reflexes were full and equal and 
that both his heel and toe walk were intact.  The April 2009 
VA examiner further stated that there is no leg weakness or 
bladder problems.  The Veteran did indicate that he had had 
rectal seepage, but stated that he no longer had such a 
problem.  On the April 2009 VA examination, there was no 
spasm, weakness, tenderness, or abnormal gait, and the 
Veteran had good strength.  His reflexes were hypoactive at 
1+.  Therefore, based on the foregoing, the Board concludes 
that the Veteran does not suffer from additional neurological 
deficiency so as to warrant a separate disability rating 
under the diagnostic codes pertinent to rating neurological 
disorders. See Bierman, 6 Vet. App. at 129-132.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's service-connected back 
disability is not warranted on the basis of functional loss 
due to pain or weakness in this case, as the Veteran's 
symptoms are supported by pathology consistent with the 
assigned 40 percent rating, and no higher. In this regard, 
the Board observes that the Veteran has complained of pain on 
numerous occasions.  However, the effect of the pain in the 
Veteran's lumbar spine is contemplated in the currently 
assigned 40 percent disability evaluation under Diagnostic 
Codes 5010-5243.  The Veteran's complaints do not, when 
viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  In fact, the May 2004 VA examiner commented that 
there was clearly pain at each extreme of range of motion, 
but indicated that there was no excess fatigability, 
incoordination, or weakened movement.  The August 2008 VA 
examiner also stated that there was evidence of excessive 
fatigability on range of motion, but noted there no evidence 
of incoordination, flare-up, or significant further loss on 
range of motion post exercise.  In addition, the April 2009 
VA examiner commented that there was no decreased range of 
motion due to pain, fatigue, weakness, lack of endurance, or 
coordination.  Therefore, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for the Veteran's lumbosacral disc disease with 
osteoarthritis and left leg pain.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's service-connected lumbosacral 
disc disease with osteoarthritis and left leg pain has caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the Veteran's service-connected disability under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met. 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 
(2008).

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance. Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.  
Moreover, section 3.321(b)(1) does not preclude the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1) or from reaching such conclusion on its own. 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  In this case, the 
Board notes that the RO did not grant compensation benefits 
on an extraschedular basis.

The Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the VA Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, the Board does not find the Veteran's disability 
picture to be unusual or exceptional in nature as to warrant 
referral of his case to the Director or the Under Secretary 
for review for consideration of extraschedular evaluation 
under the provisions of 38 U.S.C.A. § 3.321(b)(1).

The Board does observe that the Veteran stopped working full-
time as of January 2002 and is currently retired.  However, 
the evidence does not show that he is unemployed due solely 
to his service-connected spine disability.  Private medical 
records dated in July 2005 indicated that the Veteran had a 
50 percent reduction in his ability to work due to back pain, 
yet there was no indication that the treating physician was 
aware that the Veteran had other nonservice-connected 
disabilities interfering with his employment.  Indeed, VA 
medical records dated in June 2008 indicated that his 
shoulder was causing him difficulty working, and as discussed 
below, SSA found that his primary diagnosis was coronary 
artery disease.   

Moreover, the sole fact that Veteran is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment.  Instead, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993). See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2004); see also 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  It is not clear 
from the evidence of record that the Veteran's lumbosacral 
disc disease alone is productive of marked interference with 
employment.

The Board further notes that the Veteran was awarded 
disability benefits from the Social Security Administration 
(SSA).  However, a review of the decision shows that it 
considered multiple disabilities, including coronary artery 
disease and osteoarthritis of the left shoulder and 
lumbosacral spine.  In this decision, the Board is only 
concerned with the impact of the Veteran's service-connected 
spine disability.  Moreover, the criteria utilized by VA and 
the SSA in determining entitlement to disability benefits are 
not same, and a determination by SSA is not binding upon VA. 
See, e.g., Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); Damrel 
v. Brown, 6 Vet. App. 242, 246 (1994); Odiorne v. Principi, 3 
Vet. App. 456, 461 (1992).  The law requires VA to make an 
independent analysis and determination.  In this case, VA is 
not able to consider all the disabilities from which the 
Veteran suffers in determining unemployability. See 38 C.F.R. 
§ 4.16(a).  As such, the grant of SSA benefits is not 
sufficient to warrant referral for an extraschedular 
evaluation.

Based on the foregoing, the Board concludes that while the 
Veteran undoubtedly has industrial impairment as a result of 
his service-connected lumbosacral disc disease with 
osteoarthritis and left leg pain, as evidenced by his 40 
percent disability evaluation, the evidence does not show 
that the disorder alone precludes gainful employment.  The 
Board would note that "[t]he percentage ratings represent as 
far as can practicably be determined the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations." 38 
C.F.R. § 4.1 (2009).  

Based on a review of the evidence of record, the Board is of 
the opinion that the disability evaluation assigned to the 
Veteran's lumbosacral spine disability, under the VA Schedule 
for Rating Disabilities accurately reflects the Veteran's 
overall impairment to his earning capacity due to that 
service connected disability.  Therefore, an extraschedular 
evaluation for the Veteran's service-connected lumbosacral 
disc disease with osteoarthritis and left leg pain is not 
warranted.


ORDER

An evaluation in excess of 40 percent for lumbosacral disc 
disease with osteoarthritis and left leg pain is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


